DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 04/27/2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
   

Allowable Subject Matter
3.	Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 19, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Masato Ito (US pub. 2007/0185825 A1), teaches the limitation: “determines the additional learning node, which is correlated with the initial learning node which is the temporary winner node, as the final winner node and outputs information indicating the final winner node as the recognition result of the input data to be recognized”. 
But the claims recite a different combination of limitation: “receive data from the mobile inertial sensors stimulated by a user, obtain data/features from input raw sensor data that is received as the data from the mobile inertial sensors; enrich the data/features obtained from the input raw data from the mobile inertial sensors by performing pre-processing in association with the data/features obtained from the input raw sensor data and generate enriched data for use in the learning process; learn features and classifier based on the input raw sensor data and together with the generated enriched data as input for the learning process; and analyze a classification information generated according to the features and classifier.”, that is not suggested or shown by Masato.

The prior art of YEUNG, Chung-Kwong et al. (US Pub. 2018/0296281) teaches another combination, “one or more processors that are individually or collectively configured to generate a steering control output signal based on an analysis of data derived from the first input data stream using a machine learning architecture, wherein the steering control output signal adapts to changes in the data of the first input data stream in real time”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 6, 2022